DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for diverting the fluid flow in a manner that is variable over time” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5-6 recites the limitation "means for diverting acts on the fluid flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emaille (FR2915251 Espacenet translation cited in IDS).
Regarding claim 1, Emaille figures 1 and 2 teach a fluidic assembly having a fluidic component, wherein the fluidic component comprises a flow chamber (7 interaction chamber) which is traversable by a fluid flow which enters into the flow chamber through an inlet opening (19 orifice) of the flow chamber and emerges from the flow chamber through an outlet opening (26 ejection orifice) of the flow chamber, wherein the fluidic component comprises at least one means for realizing an oscillation of the fluid flow at the outlet opening (20 first partition, 16 central block), and wherein the oscillation is effected in an oscillation plane, and further comprising a device (assembly of 22 second partition, 24 left conduit, 25 right conduit) for diverting the oscillating fluid flow which emerges from the outlet opening of the fluidic component, wherein the diverting is variable over time. 
 Emaille teaches the periodic phenomenon of vortex releases repeats such a sweep at a frequency corresponding to the natural frequency of the oscillator. As explained above, the natural frequency depends on the structure of the oscillator and in particular on the width h of the first offset thereby suggesting the diverting is variable over time.[pages 4-5]
Regarding claim 2, Emaille figure 1 teaches the movement of air is represented by the reference 31 thereby reading on the device for diverting the fluid flow provides a means for diverting the fluid flow in a manner that is variable over time, and wherein the means for diverting the fluid flow includes, in particular, a fluid. [page 5]
 Regarding claim 3, figure 1 suggests the device for diverting the fluid flow is arranged in such a manner that the means for diverting the fluid flow acts in such a manner on the oscillating fluid flow that the fluid flow is steered out of the oscillation plane. 
 Regarding claim 4, figure 1 suggests the device for diverting the fluid flow is arranged in such a manner that the means for diverting the fluid flow acts on the fluid flow substantially along an axis which encloses an angle which is greater than 0° with the oscillation plane of the oscillating fluid. 
 Regarding claim 5, figure 1 suggests the means for diverting acts on the fluid flow along the axis from the one direction, from the opposite direction or from both directions as denoted by the arrows at ejection orifice 26. 
 Regarding claim 6, figure 1 suggests the means for diverting acts on the fluid flow along the axis in an alternating manner from the one direction and from the opposite direction denoted by arrows showing the flow from conduits 24 and 25.
 Regarding claim 7, figure teaches the device for diverting the fluid flow (22 second partition) is arranged in such a manner that the means for diverting the fluid flow acts on the fluid flow directly at the outlet opening of the flow chamber. 
 Regarding claim 8, figure 2 suggests the device for diverting the fluid flow is traversable by the means for diverting the fluid flow as the jet is directed in the left direction. 
 Regarding claim 9, figure 1 teaches the device for diverting the fluid flow includes a fluidic component (27 ejection head). 
Regarding claim 15, Emaille teaches the fluidic oscillator used in particular for spray a windshield washer type fluid thereby reading on the device includes a fluidic assembly as claimed in claim 1, and wherein she device is a part of at least one of a cleaning apparatus, in particular, a dishwasher, an industrial cleaning plant, a washing machine, a hand spray or a high-pressure cleaner, a mixing system, in particular an injection system for injecting fuel into an internal combustion engine, a cooling system which provides a fluidic coolant, and an extinguishing system for extinguishing a fire, wherein the extinguishing system provides the fire-extinguishing fluid. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emaille as applied to claim 2 above, and further in view of Tippetts (US 2006/0157596).
Regarding claim 10, Emaille is silent to the device for diverting includes a separator in order to divide the means for diverting into at least two branches. 
 Tippetts is directed towards an apparatus for controlling jets wherein figure 1a teaches diverging section 18 where the supply flow through the jet 17 will exit one of the outputs 16a, 16b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide outputs as taught in Tippetts to switch flow alternately between the first and second outputs.[0014]
Regarding claim 11, Tippetts figure 1a suggests the separator comprises an inlet opening and at least two outlet openings, wherein the cross sectional area of the at least two outlet openings is greater in each case than the cross sectional area of the inlet opening. 
 Regarding claim 12, Tippetts figure 1a teaches the separator opens out into at least two supply lines (16a, 16b). 
 Regarding claim 13, Tippetts figure 1a suggests the at least two supply lines are directed onto the oscillating fluid flow which emerges from the outlet opening of the fluidic component, wherein the at least two supply lines are directed onto the oscillating fluid flow on this side and on the other side of the oscillation plane of the oscillating fluid flow. 
Regarding claim 14, Tippetts figure 1a suggest the dimensions of the at least two supply lines are chosen in such a manner that the at least two supply lines reach to the outlet opening of the fluidic component and extend at the outlet opening of the fluidic component in each case at least over the entire width of the outlet opening of the fluidic component. 
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emaille (FR2915251 Espacenet translation cited in IDS). 
Regarding claim 19, Emaille figure 1 teaches a fluidic component having a flow chamber (7 interaction chamber) which is traversable by a fluid flow which enters into the flow chamber through an inlet opening (19 orifice) of the flow chamber and emerges from the flow chamber through an outlet opening (26 ejection orifice) of the flow chamber, wherein the fluidic component comprises at least one means for realizing an oscillation of the fluid flow at the outlet opening (20 first partition, 16 central block).
Emaille is silent to the at least one means for realizing an oscillation includes an uneven number of secondary flow channels which is greater than 1. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least one means for realizing an oscillation includes an uneven number of secondary flow channels which is greater than 1 as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 20, Emaille is silent to the flow chamber comprises a main flow channel which includes multiple chambers, the number of which corresponds to the number of secondary flow channels and which are each connected fluidically to a secondary flow channel, and wherein the chambers are open toward an axis which extends centrally from the inlet opening to the outlet opening. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the flow chamber comprises a main flow channel which includes multiple chambers, the number of which corresponds to the number of secondary flow channels and which are each connected fluidically to a secondary flow channel, and wherein the chambers are open toward an axis which extends centrally from the inlet opening to the outlet opening as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 21, Emaille is silent to the chambers are twisted about the axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the chambers are twisted about the axis as a  change in shape is matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant.(MPEP 2144.04)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711